Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. 1400 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change December 4, 2009 Item 3 News Release The news release dated December 4, 2009 was disseminated through Marketwire’s Canada and US Investment, Continental Europe Finance and UK Financial, Mining and Media Analysts Networks. Item 4 Summary of Material Change Silver Standard Resources Inc. reported that its wholly-owned Pirquitas Mine in Jujuy, Argentina, achieved commercial production effective December 1, 2009. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated December 4, 2009. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph J. Ovsenek, Senior Vice President, Corporate Development 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 7th day of December, 2009 December 4, 2009 News Release 09-37 PIRQUITAS SILVER MINE ACHIEVES COMMERCIAL PRODUCTION Vancouver, B.C. – Silver Standard Resources Inc. reports that its wholly-owned Pirquitas Mine in Jujuy, Argentina, achieved commercial production effective December 1, Mr.
